DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is suggested to include ”CROSS-REFERENCE TO REALTED APPLICATION” on page 1 of the specification. Application No. 16/000,883 is now US Patent No. 10,616,819 and application No. 16/792,166 is now US Patent No. 11,122,496.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-13 of U.S. Patent No. 10,616,819. Although the claims at issue are not identical, they are not patentably distinct from each other because all features claimed in claims 21-28 are descried in claims 1-8 and 10-13 of U.S. Patent No. 10,616,819. BSS color values claimed in independent claims 21 and 25 are described in claims 8 and 13. Claims 21-28 are, therefore, obvious in view of claims 1-8 and 10-13 of U.S. Patent No. 10,616,819.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-12 of U.S. Patent No. 11,122,496. Although the claims at issue are not identical, they are not patentably distinct from each other because all features claimed in claims 21-28 are descried in claims 1, 3-7, and 9-12 of U.S. Patent No. 11,122,496. Independent claims 21 and 25 of this application are broadened by removing the features of the signal strength and the threshold from the independent claims 1 and 7 of U.S. Patent No. 11,122,496. Claims 21-28 are, therefore, obvious in view of claims 1, 3-7, and 9-12 of U.S. Patent No. 11,122,496.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-9, 11-14, and 16 of U.S. Patent No. 11,122,495. Although the claims at issue are not identical, they are not patentably distinct from each other because all features claimed in claims 21-28 are descried in claims 1, 3-6, 8-9, 11-14, and 16 of U.S. Patent No. 11,122,495. Independent claims 21 and 25 of this application are broadened by removing the features of the signal strength and the threshold from independent claims 1 and 9 of U.S. Patent No. 11,122,495. BSS color values claimed in independent claims 21 and 25 are described in claims 8 and 16 of 11,122,495. Claims 21-28 are, therefore, obvious in view of claims 1, 3-7, and 9-12 of U.S. Patent No. 11,122,496.

Allowable Subject Matter
Claims 21-28 would be allowable if a terminal disclaimer is timely filed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest wherein the multiple BSSID set is a set of a BSSID of each of a plurality of BSSs classified into one group, determine the frame as an Intra-BSS frame when a transmitter address (TA) or a receiver address (RA) signaled in a medium access control (MAC) header of the frame matches any one of a plurality of BSSIDs included in the multiple BSSID set, and enter a power save state when the frame is an Intra-BSS frame and a receiver address (RA) of the frame does not indicate the wireless communication terminal, wherein values of BSS colors corresponding to the plurality of BSSs are the same as each other, and wherein the BSS color is information identifying a BSS signaled in a physical layer signaling field of a PLCP Protocol Data Unit (PPDU) including the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472